DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Please note the preliminary claim amendment filed 03/23/2020 is considered to be the current claim set and is therefore examined below. The original claim set appears to have been filed later on 12/03/2020; however, these claims contain improper multiple dependent claims and do not include the appropriate status identifiers, as required by 37 C.F.R. 1.121(c). In the interests of efficiency, the amended claims have been examined below, and any future amendment included in a response to this Detailed Action must set forth the claims as amended with respect to the claim amendment filed 03/23/2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 200, 202, 203, 400, and 607.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the claim terms “comprising” and “said” have been used throughout.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 3, 5, 8, 9, 12, 15-19, 21-23, and 25 are objected to because of the following informalities:  in claim 3, “SL” in line 2 and “MEMS” in line 3 are abbreviations that should be spelled out, e.g., “micro electro-mechanical system (MEMS)”, and “and” .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fungus" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is intended to recite the mycorrhizal fungal community or a separate, additional fungus.
Claim 3 recites “wherein the sensor is based on a method…”. It is unclear how the sensor can be based on a method. Furthermore, only the first two items in the list are methods while the rest are sensors.
Claim 6 recites “a substrate” in line 3. It is unclear whether this limitation recites the same substrate as in claim 1 or a separate, additional substrate.
Claim 9 recites “mycorrhizal fungal community” in line 2 and “a system’s” in line 3. It is unclear whether this limitation recites the same mycorrhizal fungal community and system, respectively, as in claim 1 or a separate, additional mycorrhizal fungal community and system.
Claim 11 improperly depends upon itself, rendering the scope of the claim unclear and indefinite. For examination purposes, the claim will be treated as dependent upon claim 6. Claim 11 recites the limitation "the bioelectrochemical reactor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that the claim be amended to be dependent upon claim 6 and “wherein the 
In claim 13, it is unclear if “at least one sensor” in line 2 recites the same sensor as in claim 1 or a separate, additional sensor. In addition, claim 13 recites the limitation "the results" in line 4.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear if “collected sensory information” recites the same collected sensory information recited in claim 1.
Claim 14 recites the limitation "the at least one internal containers" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that “wherein a plurality of the at least one internal containers forms” in lines 1-2 be replaced with “wherein the at least one internal container comprises a plurality of internal containers forming”. In addition, it is unclear if “at least one sensor” in line 3 recites the same sensor as in claim 1 or a separate, additional sensor. Claim 14 recites the limitation "the mycorrhizal network" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 17 each recites “the plant” in line 1. It is unclear which of the plurality of plants of claim 1 is being recited. It is recommended that “wherein the plant is” in line 1 be replaced with “wherein the plurality of plants comprise”.
Claim 18 recites the limitation "the fungus" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is intended to recite the mycorrhizal fungal community or a separate, additional fungus.

Claims 2, 4-5, 7-8, 10, 12, 15, 19-24 and 26 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 12-13, 15 and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stensaas (US 4589225) in view of Oliver (AU 2014101143).
For claim 1, Stensaas teaches a plant system, comprising:(i) a plurality of plants 10,20,22 in a substrate (col 7, ln 6-8 describes a soil environment; col 9, ln 5-8 describe hydroponic cellulosic or other fibrous substratum); (ii) a mycorrhizal fungal community 14,15,18,24 (col 7, ln 1-5, 18-49; col 1, ln 29-33) in the substrate (Fig. 1) arranged to 
Stensaas is silent about (iii) at least a sensor, which interfaces with said mycorrhizal fungal community and is configured to collect sensory information about a physiological condition and phenotypic state of said plurality of plants.
Oliver teaches a plant system (Figs. 1, 6, 10 and 20), comprising: at least a sensor 199,601-603,1002,1003 which interfaces with the plant roots (see at least ref. 602 in Fig. 6) and is configured to collect sensory information about a physiological condition and phenotypic state of said plurality of plants (paras 0036-0037 describe plant sensor device 199 including soil moisture measurement sensors 104,116,117, light sensors 106, 112, temperature sensors 107,113, humidity sensor 108, pH sensor 120, accelerometer 122, infrared sensor 123, and air pressure sensor 127) in order to automate the measurement and decision making process to care for plants so that a user does not need expert knowledge or skill and to automate the control of the plants’ environment depending upon the lifecycle of the plant to influence the growth and health of the plants (paras 00226, 0001, and 0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plant system of Stensaas to include at least a sensor, which interfaces with the plant roots and is configured to collect sensory information about a physiological condition and phenotypic state of said plurality of plants as taught by Oliver in order to automate the measurement and decision making process to care for plants so that a user does not need expert knowledge or skill and to automate the control of the plants’ 
For claim 2, Stensaas as modified by Oliver teaches (references to Oliver) wherein the sensor is continuously interfacing with the mycorrhizal fungal community and able to detect chemical or biochemical substances without disrupting said community (see at least ref. 602 in Fig. 6 is stationary and thus continuously interfacing with the mycorrhizal fungal community (see note above for claim 1) without disruption; paras 0035-0037).
For claim 3, Stensaas as modified by Oliver teaches (references to Oliver) wherein the sensor is based on a method selected from a list consisting of mass spectroscopy, Raman spectroscopy, SL biosensor, fluorometer, MEMS sensor, pH sensor 120 (para 0037), amperemeter.
For claim 4, Stensaas as modified by Oliver teaches (references to Oliver) wherein the sensor is linked to a computer 2001,2005,2003 converting the sensory information into a recommendation for action or action (paras 00125-00127, 00148, 00157, 00185, 00226, 00231 and 00234).
For claim 5, Stensaas as modified by Oliver teaches (references to Oliver) wherein the action is selected from the group consisting of treating the plants with chemical or biochemical substances (para 00127), irrigation (paras 0077 and 00127), harvesting, release of biocontrol agents such as any one from the list comprising herbicides, pesticides, nematicides, fungicides, application of strigolactones and Myc 
For claim 8, Stensaas as modified by Oliver teaches (references to Stensaas) wherein the substrate is enabled to support growth and development of at least one of the plurality of plants (see Fig. 1 showing the soil substrate supporting growth and development of plants 10,20,22); and whereby the substrate is one of the list comprising at least a substrate enclosed in an artificial container (col 5, ln 4-11 describes a germination chamber and col 9, ln 50-58 describes a clean or sterile environmentally controlled chamber; thus, an artificial container with the substrate within); a substrate that forms a part of an agricultural field (col 11, ln 31-45 describes use in the field; col 3, ln 66-col 4, ln 13 describe soil and crops); and a natural substrate that is part of a natural vegetative habitat (col 3, ln 66-col 4, ln 13 describe soil and crops).
For claim 9, Stensaas as modified by Oliver teaches (references to Stensaas) wherein the substrate is inoculated with mycorrhizal fungal community configured to permeate parts, or the entirety of a system's usable volume (col 5, ln 34-45 and col 6, ln 3-9 describe inoculation; Fig. 1 shows the mycorrhizal fungal community 14,15,18,24 permeating at least parts of the system).
For claim 12, Stensaas as modified by Oliver teaches (references to Oliver) a computational and communication device 101 configured to record, process and communicate a plurality of analog and digital electrical signals (paras 0052 and 0087); the computational and communication device comprising a radio interface (paras 0071, 
For claim 13, Stensaas as modified by Oliver teaches (references to Oliver) wherein at least one sensor 1002,1003 is connected to the computation and communication device by means of conductive wires (paras 0087 and 0005; Fig. 10); the results of collected sensory information being transmitted to the computational and communication device in the form of analog or digital electric signals (paras 0052 and 0087).
For claim 15, Stensaas as modified by Oliver teaches (references to Stensaas) wherein the plurality of plants is comprising plants selected from the group consisting of annual (col 9, ln 22-26 describes lettuce, which is known to be an annual plant), and perennial plants (col 7, ln 29-34 and col 9, ln 31-41 describe perennial plants).
For claim 18, Stensaas teaches a method for improving the physiological state of a plurality of plants 10,20,22, said method comprising steps of (i) planting a plurality of plants 10,20,22 in a substrate (col 7, ln 6-8 describes a soil environment; col 9, ln 5-8 describe hydroponic cellulosic or other fibrous substratum) which comprises a mycorrhizal fungal community 14,15,18,24 (col 7, ln 1-5, 18-49; col 1, ln 29-33) arranged to form a biological interface with roots of the plants enabling an exchange of chemical substances between the fungus and the plurality of plants (Fig. 1; col 1, ln 29-47 and col 5, ln 34-45 describe the symbiotic relationship).
Stensaas is silent about (ii) collecting sensory information about a physiological condition and phenotypic state of said plurality of plants using at least one sensor, 
Oliver teaches a method for improving the physiological state of a plurality of plants (Figs. 1, 6, 10 and 20), comprising: collecting sensory information about a physiological condition and phenotypic state of said plurality of plants using at least one sensor 199,601-603,1002,1003 (paras 0036-0037 describe plant sensor device 199 including soil moisture measurement sensors 104,116,117, light sensors 106, 112, temperature sensors 107,113, humidity sensor 108, pH sensor 120, accelerometer 122, infrared sensor 123, and air pressure sensor 127), which interfaces with the plant roots (see at least ref. 602 in Fig. 6), and analyzing said collected sensory information (via refs. 399,2001,2005,2003) to trigger or suggest an action to improve the physiological state of said plurality of plants (paras 00125-00127, 00148, 00157, 00185, 00226, 00231 and 00234) in order to automate the measurement and decision making process to care for plants so that a user does not need expert knowledge or skill and to automate the control of the plants’ environment depending upon the lifecycle of the plant to influence the growth and health of the plants (paras 00226, 0001, and 0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stensaas to include collecting sensory information about a physiological condition and phenotypic state of said plurality of plants using at least one sensor, which interfaces with said mycorrhizal fungal community, and analyzing said collected sensory information to trigger or suggest an action to improve the physiological state of said plurality of plants as taught 
For claim 19, Stensaas as modified by Oliver teaches (references to Oliver) wherein the sensory information is analyzed to detect biotic stress, abiotic (paras 0035, 0039 and 00135 describe monitoring temperature for heat stress; para 00120 describes soil compaction; paras 0037 and 0067 describe pH sensor 120), nutrient deficiency or plant phenology (paras 0042 and 0065 describe age and size of the plant).
For claim 20, Stensaas as modified by Oliver teaches (references to Oliver) wherein (i) the biotic stress is selected from the group comprising pressure by competing, parasitic or harmful plants, pests, fungi or microorganisms; (ii) the abiotic stress is selected from the group comprising heat (paras 0035, 0039 and 00135), cold, drought, flooding, salinity, acidification (paras 0037 and 0067 describe pH sensor 120), soil compaction (para 00120) and physical damage; (iii) the nutrient deficiency is selected from the group comprising phosphorus (P), nitrogen (N), potassium (K), calcium (Ca), magnesium (Mg), iron (Fe), manganese (Mn), zinc (Zn), and copper (Cu) deficiency; and/or (iv) the plant phenology is selected from the group comprising maturity (paras 0042 and 0065 describe age and size of the plant), leaf senescence, flowering, seed protein content, and seed water content.

For claim 22, Stensaas as modified by Oliver teaches (references to Oliver) wherein the biochemical, chemical compound, or other signal is selected from the group consisting of strigolactones, plant hormones, nitrate reductase, glutamate synthetase, glutamate synthase, ethylene, jasmonic acid, salicylic acid, Myc factors, genistein, lipochitooligosaccharides, phosphatases, pH gradient (paras 0037 and 0067 describe pH sensor 120), or electrical current (paras 0036, 0041, 0044, and 0052 describe measuring electrical resistance and conductance).
For claim 23, Stensaas as modified by Oliver teaches (references to Oliver) wherein the sensor is selected from the group consisting of SL biosensors, fluorometers, MEMS sensors, pH sensor 120 (paras 0037 and 0067); amperemeter.
For claim 24, Stensaas as modified by Oliver teaches (references to Oliver) wherein the action is triggered automatically by a computer system 2001,2005,2003 (paras 00125 and 00226).
For claim 25, Stensaas as modified by Oliver teaches (references to Oliver) wherein the triggered or recommended action is selected from the group consisting of (i) 
For claim 26, Stensaas as modified by Oliver teaches (references to Oliver) a software product 302 which when loaded and executed by a computer 399,500 (paras 0056, 00169, 00231), enables the computer to implement the method steps of claim 18 (see above rejection of claim 18).
Claims 6-7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stensaas (US 4589225) in view of Oliver (AU 2014101143), as applied to claims 1 and 6 above, and further in view of Jeon (KR 20170043467), machine translation attached.
For claim 6, Stensaas as modified by Oliver is silent about a reactor configured to enable a release of chemical or biochemical substances into the mycorrhizal fungal community to the plurality of plants rooted in a substrate.
Jeon teaches a plant system comprising a reactor (pg. 3, ln 22-23 of machine translation describes a plant soil cell including a plant, an anode electrode, a soil layer, and a cathode electrode, the plant soil cell functioning as a reactor) configured to enable a release of chemical or biochemical substances into the community of microorganisms to the plurality of plants rooted in a substrate (pg. 3, ln 22-40 and pg. 5, 
For claim 7, Stensaas as modified by Oliver is silent about at least a bioelectrochemical module configured to generate electrical current for powering a bioelectrochemical plant-computer interface system.
Jeon teaches a plant system comprising a bioelectrochemical module (pg. 3, ln 22-43 and pg. 5, ln 9-27 of machine translation describe a plant soil cell including a plant, an anode electrode, a soil layer, and a cathode electrode, the plant soil cell functioning as a bioelectrochemical module) configured to generate electrical current for powering a bioelectrochemical plant-computer interface system (Abstract; pg. 3, ln 16-
For claim 10, Stensaas as modified by Oliver and Jeon teaches (references to Jeon) wherein the reactor is a bioelectrochemical reactor (pg. 3, ln 22-43 and pg. 5, ln 9-27 of machine translation describe a plant soil cell including a plant, an anode electrode, a soil layer, and a cathode electrode, the plant soil cell functioning as a bioelectrochemical module) comprising at least one semi-isolated internal container (see container in Figs. 1-4) that contains at least a chemical substance that is of physiological or nutritional significance to the plurality of plants (pg. 3, ln 38-43 describes a slightly acidic fertilizer).
For claim 11, Stensaas as modified by Oliver and Jeon teaches (references to Jeon unless otherwise indicated) wherein the bioelectrochemical reactor pg. 3, ln 22-43 and pg. 5, ln 9-27 of machine translation describe a plant soil cell including a plant, an anode electrode, a soil layer, and a cathode electrode, the plant soil cell functioning as a bioelectrochemical module) comprises at least one semi-isolated internal container (see container in Figs. 1-4) that contains at least a chemical substance that is of .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stensaas (US 4589225) in view of Oliver (AU 2014101143) and Jeon (KR 20170043467), as applied to claims 1, 6 and 10 above, and further in view of Wang (TW 201031049), machine translation attached.
For claim 14, Stensaas as modified by Oliver and Jeon teaches (references to Jeon) wherein the at least one internal container forms a biochemical power cell (pg. 3, ln 22-43 and pg. 5, ln 9-27 of machine translation describe a plant soil cell including a plant, an anode electrode, a soil layer, and a cathode electrode, the plant soil cell functioning as a biochemical power cell) that generates electric current that is utilized to power computational and communication devices and at least one sensor (note this is an intended use limitation, and the biochemical power cell (pg. 3, ln 22-43 and pg. 5, ln 9-27 of machine translation) is capable of powering devices such as power computational and communication devices and at least one sensor), and a pair of electrodes (anode and cathode electrodes; pg. 3, ln 22-43 and pg. 5, ln 9-27 of machine 
Stensaas as modified by Oliver and Jeon is silent about wherein a plurality of the at least one internal containers form the biochemical power cell, and wherein a first of the plurality of internal containers is configured to generate an excess of cations and free electrons through biochemical reaction involving hyphae of the mycorrhizal network; a second of the plurality of internal containers is configured to absorb cations and free electrons through biochemical reaction involving hyphae of the mycorrhizal network; the system further comprising a cation transport membrane that separates the first internal container and the second internal container and is enabled to allow for the transport of ions between the two respective first and second internal containers; and the pair of electrodes connected by a conductive wire and that allows for a transport of electrons between the electrodes first and second internal containers.
Wang teaches a system wherein a plurality of the at least one internal containers 10,20 form a biochemical power cell that generates electric current (pg. 2, ln 1-2 and 17-27 of machine translation; Figs. 1-2), and wherein a first 10 of the plurality of internal containers is configured to generate an excess of cations and free electrons through biochemical reaction involving hyphae of the mycorrhizal network (pg. 2, ln 32-pg. 3, ln 5 of machine translation); a second 20 of the plurality of internal containers is configured to absorb cations and free electrons through biochemical reaction involving hyphae of the mycorrhizal network (pg. 2, ln 32-pg. 3, ln 5 of machine translation); the system further comprising a cation transport membrane 40 that separates the first internal .
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stensaas (US 4589225) in view of Oliver (AU 2014101143), as applied to claims 1 and 15 above, and further in view of Kaprielian (US 7809475).
For claim 16, Stensaas as modified by Oliver is silent about wherein the plant is an annual field crops selected from the group consisting of maize, soy, wheat, rice, barley, rapeseed, canola, tobacco and sunflower.
Kaprielian teaches a plant system wherein the plant is an annual field crops selected from the group consisting of maize, soy, wheat, rice, barley, rapeseed, canola, tobacco and sunflower (col 84, ln 7 describes sunflower) in order to improve yield and quality of the plants desired to be grown by the user (Abstract, col 80, ln 52-61, col 83, ln 25-col 84, ln 33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plant in the system of Stensaas as modified by Oliver to include an annual field crops selected from the group consisting of maize, soy, wheat, rice, barley, rapeseed, canola, tobacco and sunflower as taught by Kaprielian in order to improve yield and quality of the plants desired to be grown by the user.
For claim 17, Stensaas as modified by Oliver is silent about wherein the plant is a vegetable selected from the group consisting of tomato, pepper, melon, squash, cucumber, pumpkin, peas, beans, broccoli, cauliflower, cabbage, Brussel sprouts .
Kaprielian teaches a plant system wherein the plant is a vegetable selected from the group consisting of tomato (col 83, ln 56), pepper (col 83, ln 54), melon (col 83, ln .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ranjan (US 2010/0212409) teaches a moisture sensor 26 at the plant roots and controller 24.
Verma (US 2020/0093078) teaches a tensile stress sensors 110, 207, 208 contacting the plant roots and in communication with a computer program to determine if the plant needs to be watered.
Golan (WO 2017/098509) and Valiquette (CA 2545396) each teaches mycorrhizal fungi in a symbiotic relationship with the plant roots in soil within a container.
Zhang (CA 3030854) teaches mycorrhizal fungi in a mat in a symbiotic relationship with the plant roots as well as a moisture sensor and irrigation capability.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.